Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00824-CR

                                        IN RE Quinn WATKINS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 27, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Quinn Watkins filed this pro se petition for writ of mandamus on November 21,

2013, complaining of the trial court’s failure to rule on pending motions in his underlying criminal

proceeding. Relator has been appointed trial counsel to represent him in connection with his

pending criminal charges. We conclude that any original proceeding on the issue presented should

be brought by relator’s trial counsel. Relator is not entitled to hybrid representation. See Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation

means relator’s pro se mandamus petition will be treated as presenting nothing for this court’s

review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.]




1
 This proceeding arises out of Cause No. 2011CR9561, styled The State of Texas v. Quinn Watkins, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.
                                                                                   04-13-00824-CR


1994, orig. proceeding). Accordingly, relator’s petition for writ of mandamus is denied. See TEX.

R. APP. P. 52.8(a).

       Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52.

Therefore, relator’s motion for leave to file is denied as moot.



                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-